The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-52 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment that the backstop bracket is one piece was not presented in the original specification. To the contrary, applicant’s backstop bracket is made of plurality of pieces welded together.  Such claim to the one piece is considered new matter.
Applicant’s argument filed 10/28/2022 on page 27 that “an integral, one-piece, or backstop bracket is clearly shown in the drawings, which comprise a portion of the disclosure and can be used to support the claims. A plurality of components welded together defines an integral, one-piece or unitary product.”  is not persuasive.  It is noted that the above rejection targets the claimed language of “one-piece” in claims 22-50.  Examiner accepts the language of “integral” or “unitary” backstop bracket.    However, to say the backstop bracket is “one-piece” is not consistent with the original description of the device in the drawings or otherwise.  A plurality of components welded together may define an integral or unitary product but NOT a “one-piece”.   Applicant’s “plurality” of components contradicts what the definition of “one-piece”.

Claim Rejections - 35 USC § 103
Claims 1, 8-12, 14, 19-21, 53, 55, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent no. 6,173,846) in view of Schafer (US Patent no. 4,955,490) and further in view of Oh (US Patent no. 6,811,130).  Anderson discloses an integral/unitary backstop bracket made of plastic or steel (see claims 4 and 5 of Anderson) comprising all the claimed features of applicant’s invention as illustrated below (note that Anderson appears to show a vertical plate member as shown below). 
Examiner’s illustration of Anderson reference


    PNG
    media_image1.png
    559
    1125
    media_image1.png
    Greyscale

For the argument that Anderson does not specifically discuss such vertical plate member above,  Schafer teaches an integral/unitary/one piece backstop bracket with a vertical plate member (as shown below) to grip onto the support beam and a through-hole in the horizontal plate member capable of receiving an attachment member as shown below. 
Examiner’s illustration of Schafer reference

    PNG
    media_image2.png
    588
    1087
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify Anderson’s backstop such that a vertical plate member is provided to grip onto the support beam as taught to be desirable by Schafer.   
Anderson and Schafer combined does not disclose a horizontally elongated rib offset from a lower portion of the downwardly extending vertical plate member.
Oh teaches in an integral/unitary/one piece backstop bracket comprising an elongated U-shaped offset portion with elongated rib (64 or see illustration below) to maintain the bracket assembly in vertical orientation and to prevent tilting. 


    PNG
    media_image3.png
    570
    755
    media_image3.png
    Greyscale



It would have been obvious to one of ordinary skilled in the art to have modify the backstop bracket of Anderson and Schafer combined such that an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the rack as taught by Oh. 
Claims  2, 15, 22, 28-31, 37-39, 41, 45, 46, 48, 50, 52, 53, 55, 60, 61, 63, 67,  83, 87, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent no. 6,173,846) in view of Schafer (US Patent no. 4,955,490) and Oh (US Patent no. 6,811,130) as applied to claims 1, 6-9, 12, 14, 17-19, 53, 55, and 58-60 above, and further in view of White et al (US Patent no. 9,010,228).    Anderson, Schafer and Oh combined discloses an integral/unitary/one piece backstop bracket comprising all the claimed features of applicant’s invention as illustrated and discussed above as discussed above except for providing a brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member. 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration below) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration below) and offset portion (see illustration below) corresponding to a profile of the second surface of the support member and wherein the upwardly extending portion (30, figure 9) having an increase thickness than thickness of the front portion (44) for securing shield assembly.  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Anderson, Schafer and Oh combined such that the brace member connected the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale

Claims 1, 6, 8, 9, 12, 14, 17, 19, 53, 55, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130).  Consaul discloses an integral/unitary backstop bracket comprising all the features of applicant’s claimed invention as illustrated below. 
[AltContent: arrow][AltContent: textbox (A threaded attachment member)]
    PNG
    media_image5.png
    372
    678
    media_image5.png
    Greyscale



However, Consaul does not disclose an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the pallet rack.  Oh teaches in an integral/unitary/one piece backstop bracket comprising an elongated U-shaped offset portion with elongated rib (64 or see illustration below) to maintain the bracket assembly in vertical orientation and to prevent tilting. 

    PNG
    media_image3.png
    570
    755
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify Consaul’s bracket assembly such that an elongated U-shaped offset portion for engaging second surface of support member to limit bracket tilting and maintain the stop member in a substantially vertical orientation relative to the rack as taught by Oh. 
Claims 2, 7, 15, 18, 22, 24, 26-31, 35-39, 41, 43-46, 48, 50-53, 55, 56, 58-61, 63, 65-67,  83, and 85-88 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 6-9, 12, 14, 17-19, 53, 55, and 58-60 above, and further in view of White et al (US Patent no. 9,010,228).   Consaul and Oh combined disclosed an integral/unitary/one piece backstop bracket comprising all the features of applicant’s claimed invention as discussed above except for providing a brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member. 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration below) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration below) and offset portion (see illustration below) corresponding to a profile of the second surface of the support member and wherein the upwardly extending portion (30, figure 9) having an increase thickness than thickness of the front portion (44) for securing shield assembly.  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Consaul such that the brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale

Regarding claims 7, 18, 27, 36, 44, 59, 66, 86, Consaul discloses a through-hole in the horizontal plate member (6) for receiving an attachment member (tab 15) of vertical plate member (3) for removably securing the bracket to the support member.
 However, Consaul and Oh combined does not discloses the attachment member is a threaded attachment member.  White teaches the horizontal plate member (57 or see illustration above) having a thru hole (slot/hole through 51) for receiving a threaded attachment member (locking screw 53, figure 9) for adjustment of the vertical plate (46, figures 4-6 or figures 8, 9) on the horizontal plate.  It would have been obvious to one of ordinary skilled in the art to have modify the tab attachment member of Consaul and Oh combined such that it is a threaded screw for adjustment purposes as taught to be desirable by White.  
Regarding claims 29 and 30,  Consaul,  Oh, and White combined does not disclose the bracket assembly is made from steel or plastic.  It would have obvious to make the bracket assembly from plastic or steel as such material is old and well-known in the art of support brackets.
Claims 3, 16, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 12, and 53 above, and further in view  of McAuliffe (US Patent no. 9,604,784).  Consaul and Oh combined discloses an integral/unitary/one piece backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul and Oh combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.
Claims 23, 32, 42, 47, 57, 62, and 84  are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228)as applied to claims 22, 31, 39, 46, 53, 61, and 83 above, and further in view of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, and White combined discloses an integral/unitary/one piece backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul, Oh, and White combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.
Claims 10, 11, 20, 21, 68, 69, 73,75, 89, 92, 94, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) as applied to claims 1, 12, 53, 55, and 58-60 above, and further in view of Hopkins et al (US Patent no. 9,603,485). Consaul and Oh combined discloses all the claimed features of applicant’s invention as discussed above.  Regarding claims 10, 11, 20, 21, Consaul and Oh combined does not disclose the bracket assembly is made from steel or plastic.  Hopkins teaches the bracket assembly (240)  is made of steel (column 4, lines 14-15).  It would have been obvious to one of ordinary skilled in the art to have made the bracket assembly of Consaul and Oh combined such that it is made of steel as taught by Hopkins as such material is old and well-known.  Further it would have obvious to make the bracket assembly from plastic as such material is old and well-known in the art of support brackets.  Regarding claims 68, 69, 73, 75, 89, 92, 94, and 95, Consaul and Oh combined discloses all the claimed features of applicant’s invention as discussed above except for the rear portion with increased thickness relative to the front portion.   Hopkins discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above and additionally, providing the rear portion with increased thickness relative to the front portion via an extension bracket portion for increasing the height of the rear portion/stop member.  It would have been obvious to one of ordinary skilled in the art to have modify bracket assembly of Consaul and Oh combined such that the rear portion is provided with an extension bracket to adjust the height of the rear portion/back stop member as taught by Hopkins and such extension bracket effectively increases the thickness of the rear portion as demonstrated by Hopkins.  
Claims 71, 74, 90, and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and Hopkins et al (US Patent no. 9,603,485) as applied to claims 68 and 89 above, and further in view of White et al (US Patent no. 9,010,228).  Consaul, Oh, and Hopkins combined discloses all the claimed features of applicant’s invention as discussed above except for providing a brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member. 
White discloses a barrier mounting apparatus for mounting on a support member having first and second surfaces (see illustration above) comprising a brace member (46 and see illustration below) extending vertically between the lower surface of a horizontal member (56) and the outer surface of a vertical plate member (see illustration above).  It would have been obvious to one of ordinary skilled in the art to have modify the vertical member of Consaul, Oh, and Hopkins combined such that the brace member between the lower surface of a horizontal member and the outer surface of the vertical plate member for reinforcement purposes as taught by White. 
Regarding claims 74 and 93, Consaul discloses a through-hole in the horizontal plate member (6) for receiving an attachment member (tab 15) of vertical plate member (3) for removably securing the bracket to the support member.
 However, Consaul, Oh, and Hopkins combined does not discloses horizontal member is adapted to receive a threaded attachment member.  White teaches the horizontal plate member (57 or see illustration above) having a thru hole (slot/hole through 51) for receiving a threaded attachment member (locking screw 53, figure 9) for adjustment of the vertical plate (46, figures 4-6 or figures 8, 9) on the horizontal plate.  It would have been obvious to one of ordinary skilled in the art to have modify the tab attachment member of Consaul, Oh, and Hopkins combined such that it is a threaded screw for adjustment purposes as taught to be desirable by White.  

Claims 72 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and Hopkins et al (US Patent no. 9,603,485) as applied to claims 68 and 89 above, and further in view of of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, and Hopkins combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul, Oh, and Hopkins combined combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.
Claims 76, 78, and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228) as applied to claims 39, 41, 43-46, 48, 50-53, 55, 56, 58-61, 63, 65-67, 83, and 85-88 above, and further in view of Hopkins et al (US Patent no. 9,603,485). Consaul, Oh, and White combined discloses all the claimed features of applicant’s invention as discussed above except for the rear portion with increased thickness relative to the front portion.   Hopkins discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above and additionally, providing the rear portion with increased thickness relative to the front portion via an extension bracket portion for increasing the height of the rear portion/stop member.  It would have been obvious to one of ordinary skilled in the art to have modify bracket assembly of Consaul, Oh, and White combined such that the rear portion is provided with an extension bracket to adjust the height of the rear portion/back stop member as taught by Hopkins and such extension bracket effectively increases the thickness of the rear portion as demonstrated by Hopkins.  
Further regarding claim 81, Consaul discloses a through-hole in the horizontal plate member (6) for receiving an attachment member (tab 15) of vertical plate member (3) for removably securing the bracket to the support member.
 However, Consaul and Oh combined does not discloses the attachment member is a threaded attachment member.  White teaches the horizontal plate member (57 or see illustration above) having a thru hole (slot/hole through 51) for receiving a threaded attachment member (locking screw 53, figure 9) for adjustment of the vertical plate (46, figures 4-6 or figures 8, 9) on the horizontal plate.  It would have been obvious to one of ordinary skilled in the art to have modify the tab attachment member of Consaul and Oh combined such that it is a threaded screw for adjustment purposes as taught to be desirable by White.  
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130) and White et al (US Patent no. 9,010,228) and Hopkins et al (US Patent no. 9,603,485) as applied to claim 76 above, and further in view of McAuliffe (US Patent no. 9,604,784).  Consaul, Oh, White, and Hopkins combined discloses a backstop bracket comprising all the features of applicant’s claimed invention as illustrated above except for a slot in the front portion and horizontal plate member to accommodate a wire deck.   McAuliffe teaches in a backstop bracket (figure 17) supported on a wire deck (20, figure 1) wherein there’s a slot (500) provided in the front portion (46, figure 17) and horizontal plate member (32, figure 17) for accommodating wires on the wire deck (20).  It would have been obvious to one of ordinary skilled in the art to have modify the bracket of Consaul, Oh, White, and Hopkins combined such that the front portion and horizontal plate member are provided with slot for accommodating a wire rack as taught to be desirable by McAuliffe.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that “the combined use of up to five separate and disparate references has required impermissible hindsight” (Remarks section, page 22),  reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).   Furthermore, many of the claims are rejected on a few references.  For example, claims 1, 6, 8, 9, 12, 14, 17, 19, 53, 55, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Consaul (US Publication no. 2016/0369941) in view of Oh (US Patent no. 6,811,130).   
Applicant states “only analogous art may be considered to demonstrate obvious”, (see pages 23-27, remarks section).       Regarding Hopkin’s patent, applicant argues that rotisserie bracket is nonanalogous, and that Oh’130, is “inappropriate art” because it is related to a mounting structure for a sprinkler system,  such nonanalogous art argument is not persuasive in that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, in the 103 combination rejections that includes Hopkins or Oh patent, the references of Hopkins and Oh is reasonably pertinent to the particular problem with which the applicant was concerned which is (1) providing offset portion for stabilizing the bottom of the bracket as taught by Oh and (2) having a bracket assembly (240)  is made of steel (see Hopkins, column 4, lines 14-15).and additionally, providing the rear portion with increased thickness relative to the front portion via an extension bracket portion for increasing the height of the rear portion/stop member as taught by Hopkins.  Regarding applicant’s argument that certain claims provide brace member connection the lower surface of the horizontal plate member (page 22, paragraph 1 remarks section), certain references such as White provide brace member (the horizontal portion and vertical portion thereof as illustrated below) in connection the lower surface of the horizontal plate member (illustration reproduced below for convenience).

    PNG
    media_image4.png
    568
    1032
    media_image4.png
    Greyscale

Regarding applicant’s newly added limitations to some of the dependent claims, Consaul and Oh combined does not discloses the attachment member through the horizontal plate member is a threaded attachment member.  White teaches the horizontal plate member (57 or see illustration above) having a thru hole (slot/hole through 51) for receiving a threaded attachment member (locking screw 53, figure 9) for adjustment of the vertical plate (46, figures 4-6 or figures 8, 9) on the horizontal plate.  It would have been obvious to one of ordinary skilled in the art to have modify the tab attachment member of Consaul and Oh combined such that it is a threaded screw for adjustment purposes as taught to be desirable by White.  

  In the rejection of claims 1, 8-12, 14, 19-21, 53, 55, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US Patent no. 6,173,846) in view of Schafer (US Patent no. 4,955,490) and further in view of Oh (US Patent no. 6,811,130),  applicant argues that the vertical plate member of Anderson’846 appears to be an artifact in figure 3 of the drawings.   Examiner has acknowledged that there’s no discussion in Anderson of the shown vertical plate member and have provided the teachings of Schafer’490 which clearly shows a vertical plate member (32, as discussed above).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc